Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed on 10/11/2021. No claims were added as New.  No claims were cancelled. Claims 1-20 are pending. This Office Action is Final.
 
Response to Arguments
A) Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1-4, 6-8, 10-15, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al. (US 2016/0057388) in view of Tucker et al. (US 2014/0247318) and in view of Ho et al. (US 2018/0139208).

As per claim 1, Rung teaches an apparatus for processing a remote transaction between a first and second user including an electronic document including a processor configured to execute a plurality of instructions stored in a memory coupled to the processor, the processor configured to process the transaction in real time or substantially real time, the instructions comprising (Rung, Paragraph 0020 recites “Now referring to FIG. 1, a schematic of an example of a computer system/server 10 is shown according to one or more embodiments of the present disclosure. In an embodiment, the computer system/server 10 is shown in the form of a general-purpose computing device. The components of the computer system/server 10 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including the system memory 28 to the processor 16”):
initiating by the processor a communication with a first computing device over a network; receiving by the processor an electronic document to be notarized or witnessed over the network wherein the electronic document is tagged (Rung, Paragraph 0030 recites “At block 420, the video-conferencing module 230 may establish a network connection between the moderator terminal 260 and at least one signer end user terminal 270 (referred to here as "participants"). At block 430, the interaction module 220 displays to all participants the transactional document image as a webpage background. This allows the participants to co-browse the transactional document together, and discuss its contents to ensure all participants have the same understanding of the transactional document's meaning”);
wherein the electronic document is tagged (Rung, Paragraph 0028 recites “In an embodiment, the transactional document contains several field element identifiers, which may include, for example, a document identifier 310, a title identifier 320, a document element 330, a page number 340, or a signature field 350.” In the broadest reasonable interpretation the term “tagged” can be taught with a document identifier.);
initiating by the processor an online identification proofing of the first user by the second user including authenticating by the processor one or more identification-related forms of the first user and if the identification proofing is confirmed by the processor, affixing by the processor an electronic signature to the electronic document (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. Row 720 represents the host terminal side of the session 710. The moderator terminal 260 side may be operated, for example, by a notary. Row 730 represents the signer end user terminal 270 side of the session 710. The end user side may be a consumer who needs to sign documents in the presence of a witness. In some embodiments, the online conference 510 may use a camera 740 from the signer end user 570 side to capture and upload an identifying image 750 or other file to the e-notary session 710. The identifying image 750 may be some item the notary needs to witness live and verify it is being presented by the end user 570. For example, the signer end user 570 may capture the image of his/her driver's license or identification card (identifying image 750) and may present online to the moderator 540 via the e-notary session 710. The host may compare the identifying image 750 to a live image 760 of the signer end user 570 plus identifiable electronic characteristics like device IP or login email for verification of the signer end user's 570 identity and thus, transactional document's authenticity (FIG. 7B).” It should be noted that the user identification is done prior to the remote signing.);
and notarizing and securitizing by the processor the electronic document (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. And Paragraph 0028 recites “However, the secure signature system 250 and accessible via a secure signature system API therein that only allows one user at a time to view or edit transactional documents stored on it. There exists a need to allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents. An example secure signature system 250 may include an e-notary or e-signature online service such as DocuSign.RTM. or other similar secure signature systems.” DocuSign is known to be a notarizing and securitizing entity/application for remote signing of documents.).
Rung fails to teach in response to and after the authentication is completed, causing the processor to directly establish as part of the transaction an on-demand a real-time audio and video communication between the first user and second user when the first and second user are online.
However, in an analogous art Tucker teaches in response to and after the authentication is completed (Tucker, Paragraph 0055 recites “Next, the communications system authenticates the remote user and receives a selection of video conference options (step 306).”), 
causing the processor to directly establish as part of the transaction an on-demand a real-time audio and video communication between the first user and second user when the first and second user are online (Tucker, Paragraph 0056 recites “Next, the communications system generates an invitation for a home user to accept a video conference with the remote user (step 308). The invitation may be a message, alert, prompt, or combination of communications that inform the user of the invitation to initiate a video conference. The invitation may specify the identity of the user or device requesting the video conference. For example, the invitation may include a picture associated with the user, such as "Accept a video conference with mom?" In one embodiment, the television forwarding device may be configured to power on the television or play an audio alert in order to allow the home user to select to view the video conference. The television forwarding device may also display a pop-up window with a "join" invitation or display a picture-in-picture request to accept a video conference with a remote user while simultaneously displaying the remote user's picture.”  Examiner has established an authentication of a user, where a live video conference is established after the authentication.  The conference should also be seen an on-demand conference.).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Tucker’s system and method for initiating a video conferencing through a streaming device with Rung’s Online Conference System with Real-Time Document Transaction Platform because it offers the advantage of having parties authenticated prior to a conference to ensure on authorized personnel are involved.
	Rung fails to teach one of the first user being online or not being online, authenticating by the processor an identification of the first user electronically executing the document, the authentication further comprising automatically serving to the first user one or more knowledge based questions and if responses to the one or more knowledge based questions are correct.
(Ho, Paragraph 0027-0028 recites “More specifically, servers in the remote storage system may use data store 252, file store 214, and user store 250 to manage access to the remote storage system during user sessions between the clients and the remote storage system. To initiate each user session, a client executing on an electronic device (e.g., electronic devices 104-110 of FIG. 1) may provide authentication credentials (e.g., authentication credentials 216-218) for a user of the remote storage system. For example, the client may transmit a username, password, biometric fingerprint, digital certificate, security token, public key, personal identification number (PIN), knowledge-based authentication factor, and/or pattern factor in a request (e.g., requests 220-222) to connect to the remote storage system. The request may be received by load balancer 206 and routed to a server based on a round-robin load-balancing technique, another load-balancing technique, and/or current loads of the servers. After the connection request is received by a server, the server may use the authentication credentials to perform authentication of the user against user store 250.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Ho’s Secure virtualization of remote storage systems with Rung’s Online Conference System with Real-Time Document Transaction Platform 

	As per claim 2, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the securitizing further comprises one of blockchain, evault, registry, custodian account, passwords, personal identification numbers (PIN), multifactor authorization (MFA) and watermarking (Rung, Paragraph 0028 recites “However, the secure signature system 250 and accessible via a secure signature system API therein that only allows one user at a time to view or edit transactional documents stored on it. There exists a need to allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents. An example secure signature system 250 may include an e-notary or e-signature online service such as DocuSign.RTM. or other similar secure signature systems.” DocuSign is known to be a notarizing and securitizing entity/application for remote signing of documents. DocuSign is known to use passwords, Blockchains etc please see Docusign.com for details).

As per claim 3, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the identification proofing further comprises biometrics (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. Row 720 represents the host terminal side of the session 710. The moderator terminal 260 side may be operated, for example, by a notary. Row 730 represents the signer end user terminal 270 side of the session 710. The end user side may be a consumer who needs to sign documents in the presence of a witness. In some embodiments, the online conference 510 may use a camera 740 from the signer end user 570 side to capture and upload an identifying image 750 or other file to the e-notary session 710. The identifying image 750 may be some item the notary needs to witness live and verify it is being presented by the end user 570. For example, the signer end user 570 may capture the image of his/her driver's license or identification card (identifying image 750) and may present online to the moderator 540 via the e-notary session 710. The host may compare the identifying image 750 to a live image 760 of the signer end user 570 plus identifiable electronic characteristics like device IP or login email for verification of the signer end user's 570 identity and thus, transactional document's authenticity (FIG. 7B).” Authenticating a live image is a form of biometric authentication.).

As per claim 4, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the instructions further comprise storing by the processor an identification number or a transaction number associated with the electronic document in an electronic journal, blockchain or ledger (Rung, Paragraph 0041 recites “At block 940, the storage device 240 may store the image of the complete and signed transactional document. In a further aspect of the embodiment, at block 950, the interaction module 220 may send an e-mail notification that the transactional document is complete and signed to all participants of the conference.” It would be inherent that once a transaction is complete, a record will be created).

As per claim 6, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the initiating by the processor a communication with a first computing device over a network further comprises initiating by the processor a communication with a second computing device to enable a third user to electronically sign the electronic document (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. Row 720 represents the host terminal side of the session 710. The moderator terminal 260 side may be operated, for example, by a notary. Row 730 represents the signer end user terminal 270 side of the session 710. The end user side may be a consumer who needs to sign documents in the presence of a witness. In some embodiments, the online conference 510 may use a camera 740 from the signer end user 570 side to capture and upload an identifying image 750 or other file to the e-notary session 710. The identifying image 750 may be some item the notary needs to witness live and verify it is being presented by the end user 570. For example, the signer end user 570 may capture the image of his/her driver's license or identification card (identifying image 750) and may present online to the moderator 540 via the e-notary session 710. The host may compare the identifying image 750 to a live image 760 of the signer end user 570 plus identifiable electronic characteristics like device IP or login email for verification of the signer end user's 570 identity and thus, transactional document's authenticity (FIG. 7B).” First user, second user and a moderator are involved.).

As per claim 7, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the instructions further comprise making available to the first user the electronic document (Rung, Paragraph 0028 recites “FIG. 3 shows an example of a transactional document within the secure signature system 250, to be filled out and signed by multiple parties. In an embodiment, the transactional document contains several field element identifiers, which may include, for example, a document identifier 310, a title identifier 320, a document element 330, a page number 340, or a signature field 350. A transactional document element may include, for example, a pull-down menu, a choice of check boxes, radio buttons, or a text field, some of which are shown in FIG. 3. The transactional document, images of the transaction document, and associated field element identifiers are stored on the secure signature API system 250 for editing and signing. However, the secure signature system 250 and accessible via a secure signature system API therein that only allows one user at a time to view or edit transactional documents stored on it. There exists a need to allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents. An example secure signature system 250 may include an e-notary or e-signature online service such as DocuSign.RTM. or other similar secure signature systems. ”).

As per claim 8, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the electronic document is configured to be edited by the first and second user over the network (Rung, Paragraph 0028 recites “FIG. 3 shows an example of a transactional document within the secure signature system 250, to be filled out and signed by multiple parties. In an embodiment, the transactional document contains several field element identifiers, which may include, for example, a document identifier 310, a title identifier 320, a document element 330, a page number 340, or a signature field 350. A transactional document element may include, for example, a pull-down menu, a choice of check boxes, radio buttons, or a text field, some of which are shown in FIG. 3. The transactional document, images of the transaction document, and associated field element identifiers are stored on the secure signature API system 250 for editing and signing. However, the secure signature system 250 and accessible via a secure signature system API therein that only allows one user at a time to view or edit transactional documents stored on it. There exists a need to allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents. An example secure signature system 250 may include an e-notary or e-signature online service such as DocuSign.RTM. or other similar secure signature systems. ”).

As per claim 10, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the instructions further comprise recording the real- time audio and video communication between the first user and (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. Row 720 represents the host terminal side of the session 710. The moderator terminal 260 side may be operated, for example, by a notary. Row 730 represents the signer end user terminal 270 side of the session 710. The end user side may be a consumer who needs to sign documents in the presence of a witness. In some embodiments, the online conference 510 may use a camera 740 from the signer end user 570 side to capture and upload an identifying image 750 or other file to the e-notary session 710. The identifying image 750 may be some item the notary needs to witness live and verify it is being presented by the end user 570. For example, the signer end user 570 may capture the image of his/her driver's license or identification card (identifying image 750) and may present online to the moderator 540 via the e-notary session 710. The host may compare the identifying image 750 to a live image 760 of the signer end user 570 plus identifiable electronic characteristics like device IP or login email for verification of the signer end user's 570 identity and thus, transactional document's authenticity (FIG. 7B).”).

As per claim 11, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, Rung further teaches wherein the instructions further comprise issuing metadata from the transaction (Rung, Paragraph 0029 recites “These may include associated identifiers such as document identification codes, page identifier codes, and identifier field codes for each transactional document element. Each transactional document element may also have associated metadata within the document field identifier information. For example, metadata may include designations such as first name, last name, descriptors (salary, costs, contributions, etc.) or other alphanumeric metadata. For example, the text fields may include type metadata identifying a name field, a social security number field, a date field or similar text fields.”).

As per claim 12, Rung teaches a computerized method for processing a remote transaction between a first and second user including an electronic document, the processing occurring in real time or substantially real time, the method comprising (Rung, Paragraph 0018 recites “An online conferencing system may provide a platform for real-time document co-browsing and transactional execution that includes entry of information into the document. However, this generally only applies to documents stored within the online conferencing system that hosts the video conference, and only one of the participants may edit the document. This is true because web application security standards currently allow a first web page to access data in a second web page, but only if both web pages have the same origin. An origin is a combination of a URI scheme, a hostname, and port number. This concept is called the same-origin policy. This policy prevents a malicious script on one page from obtaining access to sensitive data on another web page through that page's document object model. When applied to video-conferencing, this means the participants to the video-conference may only simultaneously browse or view items, programs, or documents hosted by the API or program that runs the video-conference. Items, programs, or documents that are hosted by APIs with different URI schema, hostnames, or port numbers cannot be accessed or co-browsed by the video-conference participants.”):
initiating by the processor a communication with a first computing device over a network; receiving by a processor an electronic document to be notarized or witnessed over the network (Rung, Paragraph 0030 recites “At block 420, the video-conferencing module 230 may establish a network connection between the moderator terminal 260 and at least one signer end user terminal 270 (referred to here as "participants"). At block 430, the interaction module 220 displays to all participants the transactional document image as a webpage background. This allows the participants to co-browse the transactional document together, and discuss its contents to ensure all participants have the same understanding of the transactional document's meaning”); 
wherein the electronic document is tagged (Rung, Paragraph 0028 recites “In an embodiment, the transactional document contains several field element identifiers, which may include, for example, a document identifier 310, a title identifier 320, a document element 330, a page number 340, or a signature field 350.” In the broadest reasonable interpretation the term “tagged” can be taught with a document identifier.);
initiating by the processor an online identification proofing of the first user by the second user including authenticating by the processor one or more identification-related forms of the first user and if the identification proofing is confirmed by the processor, affixing by the processor an electronic signature to the electronic document (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. Row 720 represents the host terminal side of the session 710. The moderator terminal 260 side may be operated, for example, by a notary. Row 730 represents the signer end user terminal 270 side of the session 710. The end user side may be a consumer who needs to sign documents in the presence of a witness. In some embodiments, the online conference 510 may use a camera 740 from the signer end user 570 side to capture and upload an identifying image 750 or other file to the e-notary session 710. The identifying image 750 may be some item the notary needs to witness live and verify it is being presented by the end user 570. For example, the signer end user 570 may capture the image of his/her driver's license or identification card (identifying image 750) and may present online to the moderator 540 via the e-notary session 710. The host may compare the identifying image 750 to a live image 760 of the signer end user 570 plus identifiable electronic characteristics like device IP or login email for verification of the signer end user's 570 identity and thus, transactional document's authenticity (FIG. 7B).” It should be noted that the user identification is done prior to the remote signing.);
and notarizing and securitizing by the processor the electronic document (Rung, Paragraph 0038 recites “Referring now to FIGS. 7A and 7B, an e-notary session 710 is shown according to an embodiment of the invention. The e-notary session 710 is another embodiment of how the online conference 510 may be used. The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250. And Paragraph 0028 recites “However, the secure signature system 250 and accessible via a secure signature system API therein that only allows one user at a time to view or edit transactional documents stored on it. There exists a need to allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents. An example secure signature system 250 may include an e-notary or e-signature online service such as DocuSign.RTM. or other similar secure signature systems.” DocuSign is known to be a notarizing and securitizing entity/application for remote signing of documents.).
Rung fails to teach in response to and after the authentication is completed, causing the processor to directly establish as part of the transaction an on-demand a real-time audio and video communication between the first user and second user when the first and second user are online.
However, in an analogous art Tucker teaches in response to and after the authentication is completed (Tucker, Paragraph 0055 recites “Next, the communications system authenticates the remote user and receives a selection of video conference options (step 306).”), 
causing the processor to directly establish as part of the transaction an on-demand a real-time audio and video communication between the first user and second user when the first and second user are online (Tucker, Paragraph 0056 recites “Next, the communications system generates an invitation for a home user to accept a video conference with the remote user (step 308). The invitation may be a message, alert, prompt, or combination of communications that inform the user of the invitation to initiate a video conference. The invitation may specify the identity of the user or device requesting the video conference. For example, the invitation may include a picture associated with the user, such as "Accept a video conference with mom?" In one embodiment, the television forwarding device may be configured to power on the television or play an audio alert in order to allow the home user to select to view the video conference. The television forwarding device may also display a pop-up window with a "join" invitation or display a picture-in-picture request to accept a video conference with a remote user while simultaneously displaying the remote user's picture.”  Examiner has established an authentication of a user, where a live video conference is established after the authentication.  The conference should also be seen an on-demand conference.).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Tucker’s system and method for initiating a video conferencing through a streaming device with Rung’s Online Conference System with Real-Time Document Transaction Platform because it offers the advantage of having parties authenticated prior to a conference to ensure on authorized personnel are involved.
	Rung fails to teach one of the first user being online or not being online, authenticating by the processor an identification of the first user electronically executing the document, the authentication further comprising automatically serving to the first user one or more knowledge based questions and if responses to the one or more knowledge based questions are correct.
	However, in an analogous art Ho teaches one of the first user being online or not being online, authenticating by the processor an identification of the first user electronically executing the document, the authentication further comprising automatically serving to the first user one or more knowledge based questions and if responses to the one or more knowledge based questions are correct (Ho, Paragraph 0027-0028 recites “More specifically, servers in the remote storage system may use data store 252, file store 214, and user store 250 to manage access to the remote storage system during user sessions between the clients and the remote storage system. To initiate each user session, a client executing on an electronic device (e.g., electronic devices 104-110 of FIG. 1) may provide authentication credentials (e.g., authentication credentials 216-218) for a user of the remote storage system. For example, the client may transmit a username, password, biometric fingerprint, digital certificate, security token, public key, personal identification number (PIN), knowledge-based authentication factor, and/or pattern factor in a request (e.g., requests 220-222) to connect to the remote storage system. The request may be received by load balancer 206 and routed to a server based on a round-robin load-balancing technique, another load-balancing technique, and/or current loads of the servers. After the connection request is received by a server, the server may use the authentication credentials to perform authentication of the user against user store 250.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Ho’s Secure virtualization of remote storage systems with Rung’s Online Conference System with Real-Time Document Transaction Platform because it offers the advantage of using a method of authentication which seeks to prove the identity of someone accessing a service.

Regarding claim 13, claim 13 is directed to a similar method associated with the apparatus of claim 2 respectively. Claim 13 is similar in scope to claim 2, respectively, and are therefore rejected under similar rationale. 

Regarding claim 14, claim 14 is directed to a similar method associated with the apparatus of claim 3 respectively. Claim 14 is similar in scope to claim 3, respectively, and are therefore rejected under similar rationale. 

Regarding claim 15, claim 15 is directed to a similar method associated with the apparatus of claim 4 respectively. Claim 15 is similar in scope to claim 4, respectively, and are therefore rejected under similar rationale. 

Regarding claim 17, claim 17 is directed to a similar method associated with the apparatus of claim 6 respectively. Claim 17 is similar in scope to claim 6, respectively, and are therefore rejected under similar rationale. 

Regarding claim 18, claim 18 is directed to a similar method associated with the apparatus of claim 10 respectively. Claim 18 is similar in scope to claim 10, respectively, and are therefore rejected under similar rationale. 

Regarding claim 19, claim 19 is directed to a similar method associated with the apparatus of claim 8 respectively. Claim 19 is similar in scope to claim 8, respectively, and are therefore rejected under similar rationale. 

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rung et al. (US 2016/0057388), Tucker et al. (US 2014/0247318) and Ho et al. (US 2018/0139208) and in further view of Toth (US 2015/0095999).

As per claim 5, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, but fails to teach wherein the identification proofing comprises a multi-factor authentication.
(Toth, Paragraph 0045 recites “Multi-factor authentication technologies have been emerging and being increasingly advocated. Multiple authentication factors can be applied jointly to reduce the probability of failed authentication due to the compromise or fallibility of any given factor or factors. MFA typically addresses "What the user knows" (PIN, password, responses to questions), "What the user has or holds" (smart card, smart phone, FOB), and "What the user is" (iris, fingerprint, facial and other biometrics). Geo-location and behavioral authentication schemes are also factors that can be incorporated. ”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Toth’s Electronic Identity and Credentialing System with Rung’s Online Conference System with Real-Time Document Transaction Platform because it offers the advantage of reducing the probability of failed authentication due to the compromise or fallibility of any given factor or factors. MFA typically addresses (Toth, Paragraph 0045).

Regarding claim 16, claim 16 is directed to a similar method associated with the apparatus of claim 5 respectively. Claim 16 is similar in scope to claim 5, respectively, and are therefore rejected under similar rationale. 

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Rung et al. (US 2016/0057388), Tucker et al. (US 2014/0247318) and Ho et al. (US 2018/0139208) and in further view of Kronrod et al. (US 10,255,558) and Avni et al. (US 9,131,374).

As per claim 9, Rung in combination with Tucker and Ho teaches the apparatus of claim 1, but fails to teach wherein the automatically serving to the first user one or more knowledge-based questions includes serving to the first user one or more knowledge-based questions statically or dynamically, wherein the one or more knowledge based questions is served in real-time based on the identification of the first user and randomized from a plurality of sources and a response to the one or more knowledge based questions is non-weighted.
However, in an analogous art Kronrod teaches wherein the automatically serving to the first user one or more knowledge-based questions includes serving to the first user one or more knowledge-based questions statically or dynamically (Kronrod, Col. 8 Line 61 – Col. 9 Line 5 recites “Question selection engine 69 engages question picker 50 to select a set of eKBA questions and responses from eKBA questions 21 and responses 22. Question picker 50 is configured to access a history database 92. The history database includes 92 information regarding previous questions that have been presented to users. In at least some embodiments, the history database 92 also includes information regarding responses to these questions from the users. The history database 92 may take the form of a relational database management system (RDBMS), but also may be a NoSQL database. The history database 92 may also be referred to as velocity database.”), 
(Kronrod, Col. 6 Lines 28-41 recites “Information management server 16 stores applications and data concerning organizational personal information including email, calendar, and shared documents for members of an enterprise. For example, the enterprise may be a corporation whose members are employees. Data stored in information management server 16 takes the form of various data sources 30 such as email messages, meeting notices, and documents on which members have collaborated. For example, that a data source may a Microsoft Exchange.RTM. server, data source maybe an IBM Lotus Domino.RTM. server, and data source may be an SAP server. In some arrangements, some or all of data sources 30 are remote from eKBA system 12; in other arrangements, some or all of data sources 30 are in the same location as eKBA system 12.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Kronrod’s with Rung’s Online Conference System with Real-Time Document Transaction Platform because it offers the advantage of not using publicly available facts which pose a risk of exposure to potential imposters. 
Kronrod fails to explicitly teach randomizing questions.
	However, in an analogous art Avni teaches randomizing questions (Avni, Col. 4 Lines 65-67 recites “Upon receiving request 38 (see FIG. 1) from user 34, question selection engine 56 selects KBA questions 32 at random and stores these questions in memory 18.”).


Regarding claim 20, claim 20 is directed to a similar method associated with the apparatus of claim 9 respectively. Claim 20 is similar in scope to claim 9, respectively, and are therefore rejected under similar rationale. 





Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439